Citation Nr: 0710690	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to July 15, 2003.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated 50 percent disabling 
effective July 15, 2003.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, Type II.

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

6.  Entitlement to an increased initial rating for peripheral 
neuropathy, upper right extremity, currently rated as 20 
percent disabling.

7.  Entitlement to an increased initial rating for peripheral 
neuropathy, upper left extremity, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of entitlement to increased ratings for peripheral 
neuropathy of the upper and lower extremities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In his substantive appeal, the veteran specifically states 
that he is not appealing the issues of an increased rating 
for orthostatic hypotension; an increased rating for erectile 
dysfunction; and, service connection for peripheral vascular 
disease, listed in the March 2005 statement of the case 
(SOC).



FINDINGS OF FACT

1.  At all times relevant to this claim, the veteran's PTSD 
is manifested by not more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The veteran's diabetes mellitus is manifested by daily 
use of insulin and a restricted diet, without evidence of the 
need for regulation of activities, episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, or progressive loss of weight and 
strength.


CONCLUSIONS OF LAW

1.  The requirements for an increased rating for PTSD, from 
30 to 50 percent, prior to July 15, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  The requirements for a rating in excess of 50 percent 
PTSD have not been met at any relevant time.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411  (2006).

3.  The requirements for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in November 2001, December 2002 (PTSD), 
and July 2004 (diabetes).  Consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the RO discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to disability ratings.  To the extent 
that the RO did not fully discuss effective dates with regard 
to the diabetes claim, due to the result reached in this 
decision, any failure in that regard is moot.  Furthermore, 
as to the PTSD claim, the Board notes that the veteran has 
been well informed of the progress of his claim, as there 
have been seven supplemental statements of the case issued 
following the initial SOC in September 2002.  The veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  Any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.

In the January 2007 Appellate Brief Presentation submitted by 
the veteran's National Service Officer, it was noted that 
subsequent to the case being transferred to the custody of 
the Board, the veteran submitted additional evidence 
consisting of VA outpatient treatment records to the RO.  
That evidence was forwarded to the Board.  The National 
Service Officer waived consideration of this evidence by the 
RO; hence, the evidence will be considered in this decision.  

Increased Rating Claims - General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A claim for a higher rating, when placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed, but not 
yet ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2 (2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).
PTSD

The veteran appeals the initial ratings assigned following 
the April 2002 rating decision in which the RO granted 
service connection for PTSD.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  A 30 percent rating was initially assigned 
effective from January 2000.  During the course of the 
appeal, an increase to 50 percent was assigned effective in 
July 2003, based on the findings on a July 15, 2003, VA 
examination.  The veteran urges that increased initial 
ratings are warranted since the date of service connection.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to July 15, 2003.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated 50 percent disabling 
effective July 15, 2003.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, Type II.

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

6.  Entitlement to an increased initial rating for peripheral 
neuropathy, upper right extremity, currently rated as 20 
percent disabling.

7.  Entitlement to an increased initial rating for peripheral 
neuropathy, upper left extremity, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of entitlement to increased ratings for peripheral 
neuropathy of the upper and lower extremities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In his substantive appeal, the veteran specifically states 
that he is not appealing the issues of an increased rating 
for orthostatic hypotension; an increased rating for erectile 
dysfunction; and, service connection for peripheral vascular 
disease, listed in the March 2005 statement of the case 
(SOC).



FINDINGS OF FACT

1.  At all times relevant to this claim, the veteran's PTSD 
is manifested by not more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The veteran's diabetes mellitus is manifested by daily 
use of insulin and a restricted diet, without evidence of the 
need for regulation of activities, episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, or progressive loss of weight and 
strength.


CONCLUSIONS OF LAW

1.  The requirements for an increased rating for PTSD, from 
30 to 50 percent, prior to July 15, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  The requirements for a rating in excess of 50 percent 
PTSD have not been met at any relevant time.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411  (2006).

3.  The requirements for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in November 2001, December 2002 (PTSD), 
and July 2004 (diabetes).  Consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the RO discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to disability ratings.  To the extent 
that the RO did not fully discuss effective dates with regard 
to the diabetes claim, due to the result reached in this 
decision, any failure in that regard is moot.  Furthermore, 
as to the PTSD claim, the Board notes that the veteran has 
been well informed of the progress of his claim, as there 
have been seven supplemental statements of the case issued 
following the initial SOC in September 2002.  The veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  Any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.

In the January 2007 Appellate Brief Presentation submitted by 
the veteran's National Service Officer, it was noted that 
subsequent to the case being transferred to the custody of 
the Board, the veteran submitted additional evidence 
consisting of VA outpatient treatment records to the RO.  
That evidence was forwarded to the Board.  The National 
Service Officer waived consideration of this evidence by the 
RO; hence, the evidence will be considered in this decision.  

Increased Rating Claims - General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A claim for a higher rating, when placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed, but not 
yet ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2 (2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).
PTSD

The veteran appeals the initial ratings assigned following 
the April 2002 rating decision in which the RO granted 
service connection for PTSD.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  A 30 percent rating was initially assigned 
effective from January 2000.  During the course of the 
appeal, an increase to 50 percent was assigned effective in 
July 2003, based on the findings on a July 15, 2003, VA 
examination.  The veteran urges that increased initial 
ratings are warranted since the date of service connection.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM- IV), for rating purposes].

The Board further notes that although the veteran's recorded 
symptoms may not have been specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran's claim for service connection for PTSD was filed 
in January 2000. Service connection for PTSD was granted in 
an April 2002 rating decision based on a finding that the 
disorder was related to his wartime experiences in Vietnam.  
The Board notes that the relevant medical evidence consists 
of VA, post-service private and Vet Center treatment reports, 
dated between 2000 and 2005.  This evidence shows ongoing 
treatment for PTSD from the date of claim.  The veteran was 
treated by the same mental health team on many occasions 
throughout his treatment at VA.  The psychiatrist on that 
team repeatedly noted that the veteran had chronic 
nightmares, sleep problems and anxious and depressed mood due 
to PTSD.  There are multiple reports in the record showing 
that the veteran has been increasingly disturbed with 
intrusive thoughts and nightmares due to the influx of 
Indonesian workers into his workplace at Michelin Tire in 
1999, where he had worked for many years.  A December 1999 VA 
outpatient treatment records from the mental health clinic 
assigned a GAF score of 45.  From January 2000 to September 
2000, the scores were consistently 52.  In late September 
2000, the score dropped to 49, but rebounded to 51 in 
February 2001.  Other scores include a GAF of 47 in March 
2001, a 46 in June and August 2001.  

A February 2001 statement from the veteran's wife described 
the veteran's limited interactions with his family and 
friends.  His sleep was disturbed, and his startle reaction 
was heightened.   

An April 2002 VA examination report shows that the veteran 
reported he had been married for 29 years and that he got 
along with his wife and his son who was 25.  He had been 
employed for the past 24 years by a tire company.  He 
reported two close friends whom he saw about twice a week.  
He went out to eat about once every other week.  He no longer 
fished or golfed because of job changes which prevented him 
from going with friends.  He did yard work and tended a small 
garden.  He attended church regularly.  Mental status 
examination showed the veteran to be alert, attentive and 
oriented.  His mood and affect were anxious.  His speech was 
regular.  There was definite evidence of psychomotor 
agitation evidence by leg shaking.  Eye contact was good and 
he was cooperative and pleasant.  Thought process was logical 
and coherent.  Content was devoid of any auditory or visual 
hallucinations.  No evidence of delusional content was 
observed.  He denied suicidal or homicidal ideation.  
Immediate, recent and remote memory was intact.  He was able 
to concentrate.  He had partial insight into his condition.  
The diagnosis was PTSD, and the GAF score as assessed as 55.  
The psychiatrist noted that the veteran demonstrated moderate 
symptoms of PTSD including nightmares two to three times per 
month, restless sleep, isolation, agitation, increased 
startle response and avoidance of Vietnam stimuli.  He 
reported he nearly hit his wife when she tried to awaken him 
from sleep.  He described daily intrusive thoughts now that 
his company has hired some Asian workers.  His social 
adaptability and ability to perform his job seemed moderately 
impaired.  The arrival of Asian workers in his workplace has 
resulted in some hypervigilance at times.  The examiner 
estimated that the level of disability was in the moderate 
range.  

A record of speech pathology treatment in February and April 
2002 was submitted by the veteran as evidence of alleged 
speech problems/vocal cord paralysis related to PTSD.  The 
veteran reported this inhibited his ability to participate in 
church choir and teach Sunday school.  The speech pathologist 
concluded that the veteran's condition, dysphonia, caused 
incomplete glottic closure, poor true vocal fold movement, 
and concomitant compensatory hyperfunctional voicing 
behaviors.  The condition was moderately improved after the 
treatment.  

VA treatment records include a psychiatric evaluation in 
August 2002 and a psychotherapy report dated in September 
2002.  In August 2002, the veteran's sleep was poor with 
nightmares, night sweats and frequent awakenings.  He 
reported an adjustment of his schedule at work and a decrease 
in his hourly wage which was difficult.  On mental status 
examination, he was alert, attentive, cooperative, neat and 
well-groomed.  His affect was anxious, dysphoric and tense.  
He was hypervigilant, easily startled with minimal stimuli, 
and his mood was tense, anxious and depressed.  His speech 
was unremarkable and thoughts were goal directed.  No active 
hallucinations or delusions were reported, and he was not 
homicidal or suicidal.  Insight and judgment were fair.  The 
assessment, rendered by the aforementioned treating 
psychiatrist, was PTSD and the GAF was 46.  

The September 2002 psychotherapy report shows the veteran 
struggling at work and in his personal life.  He reported 
learning of the cancer of his older brother who worked with 
him.  His wife had also been in a car accident.  He stated he 
was blocking everybody out and spent his time in a blank 
space or thinking about Vietnamese people.  He reported that 
he had an altercation with an Asian worker who came into the 
locker room to mop while he was there.  He had impaired 
concentration due to sleep problems.  He reported nightmares 
and hypervigilance.  Mental status showed he was alert and 
oriented, had somber affect and was increasingly socially 
isolated.  He denied homicidal and suicidal ideation.  His 
insight was fair and thinking was concrete but sequential.  
Eye contact was fair and he was well-groomed.  The assessment 
was PTSD, with a GAF score of 45.  

VA treatment records also include a February 2003 psychiatry 
note reflecting a GAF score of 48 from his treating 
psychiatrist.  An April 2003 nurse practitioner note showing 
evaluation of PTSD and sleep problems.  The veteran was 
reportedly using a CPAP machine at night.  He reported he was 
sleeping only about three hours per night.  He noted he was 
very tired and had little motivation.  He stopped mowing his 
lawn which he used to very much enjoy.  He reported feeling 
anxious around the Indonesians in his workplace because they 
reminded him of Vietnam.  Mental status examination revealed 
him to be casually dressed and groomed.  Affect was anxious, 
tense and guarded.  His mood was anxious and depressed.  
Speech was unremarkable.  Thoughts were concrete, goal 
directed and sequential.  No active delusions or 
hallucinations were reported.  Insight and judgment were 
fair.  The diagnosis was PTSD chronic, delayed diagnosis, 
dysthymic disorder secondary to PTSD, the GAF score was 
currently 46, with the highest score in past year at 52.  The 
examiner opined that the veteran was substantially and 
significantly disabled due to PTSD.  Medication and 
supportive therapies at VA and the Vet Center were 
recommended.  

In letters received at the RO in May 2003, the veteran's wife 
and son described the veteran's medical problems, and how the 
problems impacted on all of their lives.  They indicated that 
the PTSD had increased in severity and had caused the veteran 
to be hypervigilant around the house.

A report of VA examination for PTSD dated July15, 2003, 
reflects that the examiner reviewed the claims folder.  The 
veteran reported he was having a lot more back flashes and 
nightmares, as well as sleep problems.  He was still working 
at Michelin where he had worked for 25 years, but he was 
having some difficulty adjusting to a job change.  Again, he 
noted that the presence of Indonesian people at the job 
triggered memories of Vietnam.  Again he reported a good 
relationship with his wife of 30 years and with his son.  He 
reported social contacts and church attendance regularly.  He 
cuts grass and sleeps in his spare time.  On mental status 
examination, he was alert, oriented and attentive.  His mood 
appeared dysphoric and his affect was constricted.  His 
speech was regular and there was no evidence of psychomotor 
agitation or retardation.  Eye contact was good and he was 
pleasant and cooperative.  His thought processes were logical 
and coherent and thought content was devoid of delusions or 
hallucinations.  He denied homicidal or suicidal ideation.  
Memory was mildly impaired for immediate information but 
fairly intact for recent and remote events.  He had some 
concentration problems and his insight was fair.  The 
diagnosis was PTSD, and the GAF score was 53.  The examiner 
opined that the veteran was exhibiting moderate to at times 
considerable symptoms of PTSD.  Specifically, the examiner 
noted nightmares and intrusive thoughts about Vietnam are now 
more frequent, triggered by the presence of Indonesian 
workers at his workplace.  He had to leave work on three 
occasions due to this.  He reported hypervigilance, avoidance 
of war movies, sleep problems and irritation at work.  His 
social adaptability was considered moderately impaired and 
his work adaptability was considered moderately to 
considerably impaired.  Overall, his level of disability was 
felt to be moderate to considerable.  
In September and October 2003, the veteran underwent private 
psychiatric evaluation.  The veteran related a history of his 
wartime experiences, including seeing friends injured and 
killed.  He described heavy combat that lasted for days, with 
numerous casualties.  The described his current life, his 
family dynamics and his work situation.  The psychiatrist 
remarked that the vivid memories of service overwhelmed the 
veteran.  Mental status examination revealed that was 
oriented, and his memory was normal.  His affect was flat, 
and he was depressed.  Thought processes and content were 
appropriate.  Hallucinations were denied.  At the conclusion 
of the evaluation, the diagnosis  was PTSD, chronic, severe.  
The GAF score was 40.  

A January 2004 letter from the veteran's Vet Center counselor 
reflects that he had undergone treatment at that center.  In 
August 2003, he was given a GAF score of 40.  The counselor 
reported that at that time the veteran was placed on medical 
leave due to an incident wherein he chased one of the 
Indonesian employees in a rage.  The veteran was offered help 
through his company's employee assistance program through 
which he received counseling.  The Vet Center counselor 
considered the veteran was unable to return to his job.  The 
veteran submitted a copy of a document which he filled out on 
Michelin letterhead indicating that he informed the company 
of a medical condition that may require a medical leave of 
absence.  The date of disability was listed as August 22, 
2003, and signed by the veteran August 27, 2003.

Additional VA outpatient records include a June 2004 
psychiatric evaluation includes his report that his PTSD 
began to worsen in 1999 when his company began hiring more 
Asian employees.  It was noted that his medical problems have 
worsened, and that he had been unable to obtain medical 
clearance to return to work following a fall related to a 
syncopal in early 2004.  He complained of persistent 
worsening symptoms of combat-related PTSD and dysthymia.  His 
baseline levels of anxiety were markedly elevated and 
associated with significant increase in social isolation, 
including avoiding contact with old friends.  He had 
increased hypervigilance and fear of being watched.  His 
sleep had improved to 5-6 hours a night with the CPAP but had 
now decreased to 3-4 hours.  He denied nocturnal panic 
attacks but his mood was anxious and sad.  He denied suicidal 
ideation with intent.  Mental status examination revealed he 
was oriented and with clear sensorium, polite and 
cooperative.  Mood was tense, anxious with markedly 
constrictive affect.  Psychomotor retardation was present.  
The speech was logical, relevant and goal directed.  There 
was no evidence of hallucinations or delusions.  There was no 
homicidal ideation.  Insight and judgment were fair.  

A February 2005 progress note reflects that he complained of 
PTSD related flashbacks, depression and insomnia despite 
significant medication.  He was out of one of his medications 
a week earlier and was feeling very shaky and nervous.  He 
denied suicidal and homicidal ideation and psychotic symptoms 
such as delusions and hallucinations.  The assessment was 
poor response to medication; the plan was to alter and 
increase the medications.  An April 2005 mental health clinic 
note indicated that the veteran was still able to function at 
work.  

As to the time period prior to the July 15, 2003, VA 
examination, resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's PTSD symptoms are 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity 
which more closely resembles the criteria for a 50 percent 
rating since the date of claim.  His treating VA examiner, 
social workers and nurses have observed symptoms which the 
Board finds to be of moderate to considerable severity and 
have assigned clear numerical (GAF) scores which do warrant a 
rating of 50 percent.  Specifically, VA records show he was 
assigned GAF scores of 45, 46, 47 and 48 on multiple 
occasions throughout the time period prior to July 15, 2003.  
The Board finds no significant difference between the 
veteran's underlying signs and symptoms relevant to the 
rating criteria listed above prior to the July 2003 
examination and those noted after the examination.  The Board 
observes that the GAF scores and the observations of the 
veteran's treating staff are highly relevant as to his degree 
of disability in this case as they are detailed, consistent 
and well-supported.  A rating of 50 percent is justified 
prior to July 15, 2003.

However, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent at any 
time relevant to this decision.  The record is replete with 
reference to not more than moderate to considerable 
impairment due to PTSD.  The veteran has not manifested the 
criteria for a 70 percent rating at any time.  There is a 
documented absence of occupational and social impairment with 
deficiencies in most areas.  The Board notes that the veteran 
has managed to go to church and work.  There is significant 
self-reported evidence of family and social relations, though 
he has at times disputed this in lay statements.  Although 
judgment has been at times only fair, thinking has been 
overwhelmingly normal and sequential.  He has repeatedly 
denied suicidal ideation.  He has been hypervigilant but has 
not described obsessional rituals which interfere with 
routine activities.  His speech has been consistently logical 
and not obscure or irrelevant.  He does not demonstrate near-
continuous panic.  Although he is depressed, the depression 
has not been shown to affect the ability to function 
independently, appropriately, and effectively.  He has not 
demonstrated significantly impaired impulse control, though 
he has described irritability.  The veteran has not shown 
spatial disorientation,  neglect of personal appearance and 
hygiene.  He has had difficulty in adapting to stressful 
circumstances.  Moreover, he has not demonstrated an 
inability to establish and maintain effective relationships.

As for the VA treatment and examination reports, they 
indicate that the veteran's level of functioning at no time 
exceeds the level of a 50 percent rating.  The Board also 
finds that the Vet Center report is generally consistent with 
this assessment.  

Based on the foregoing, the Board concludes that the 
veteran's PTSD does warrant a 50 percent rating at all times 
relevant to the claim, but is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411 at any time.  See 38 C.F.R. § 4.7. 
Accordingly, the claim must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  While the disorder may interfere with the veteran's 
employment opportunities, the Board finds the interference 
with employment is not marked.  It has been report that he 
has trouble working at his job related to the presence of 
people who remind him of Vietnam, yet he in fact has worked 
there for many years with this situation.  Referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Diabetes

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006)

In this case, VA records show that service connection for 
diabetes mellitus Type II was granted in a January 2003 
rating decision.  A 20 percent rating was assigned under DC 
7913.  Thereafter, the veteran filed a claim for an increased 
rating, claiming his diabetes had worsened, in January 2004.  
This claim was denied by rating decision of October 2004.  
The veteran appeals, seeking a rating in excess of 20 
percent.  

By way of history, the Board notes that the veteran was 
initially examined by VA for diabetes in December 2002.  The 
physician noted that he had been diagnosed with diabetes 
eight weeks earlier based on a blood test.  At that time the 
veteran was following the American Diabetic Association (ADA) 
diet.  He was working and had no restriction of activities.  
He did not have diabetic retinopathy but had numbness in the 
arms and legs.  His sex life was reportedly normal.  He had 
no ulcerations of the feet.  The diagnosis was non-insulin 
dependent diabetes.  

VA and private treatment records dated in 2003 and 2004 
reflect that the veteran was under physician's care for 
management of his diabetes.  In a private record dated in 
March 2003, it was noted that he did not require medication 
to manage the diabetes.  An April 2003 VA treatment record 
reflects that he was on oral hypoglycemics for diabetes.  
Following hospitalization for a fall in February 2004, 
Humulin, 50 mg., to be injected in the morning, was 
prescribed.  Thereafter, his discharging physician noted that 
diabetes mellitus type 2 was well-controlled.  

The veteran was afforded a VA examination for diabetes in 
March 2004.  The veteran was reported to be taking insulin 
once a day.  He had numbness and tingling in the hands and 
feet.  His libido had decreased but he could still have sex 
if he used Viagra.  In the last two months he had two dizzy 
spells and black out episodes due to hypoglycemia.  It was 
reported that the doctors were trying to adjust his 
medications.  Neurological examination showed him to be 
awake, alert and cooperative.  He was up and about, with 
normal gait and mentation.  Cranial nerves, strength and 
coordination were normal.  Achilles reflex was absent.  There 
was stocking type sensory loss in all four extremities.  
There was widespread peripheral neuropathy from diabetes with 
autonomic dysfunction resulting in decreased libido.  

Subsequent VA treatment notes dated through mid-2005 show 
diabetes management including discussions of titration of 
insulin, review of importance of diabetic diet, serving size 
and log keeping.  In April 2004, he was taking insulin at 
bedtime and in the morning.  An August 2004 nursing note 
shows that the dosage was still being changed to achieve 
acceptable blood sugar levels.  In a February 2005 Primary 
care exit interview, the veteran was advised to exercise 
regularly, at least three times a week, if able.  Notes dated 
in March 2005 reflect that he was injecting insulin in the 
morning and at bedtime.

Based upon the evidence of record, the Board finds the 
veteran's service-connected diabetes mellitus is manifested 
by daily use of insulin and a restricted diet.  There is no 
probative evidence demonstrating the need for regulation of 
activities because of diabetes mellitus, episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, or progressive loss of weight and 
strength.  Although the veteran reported subjective 
complaints generally consistent with a restriction of 
activities because of his diabetes mellitus, the evidence 
shows the disorder is generally under control with insulin 
and diet.  There is no medical opinion attributing 
restriction of activities or recent fluctuations in weight to 
his diabetes.  In fact, in February 2005, he was encouraged 
to get exercise on a regular basis.  His weight was 262 
pounds in January 2004 and 273 pounds in March 2005.  
Therefore, a rating in excess of 20 percent for diabetes 
mellitus is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  While the disorder may interfere with the veteran's 
employment opportunities, the Board finds the interference 
with employment is not marked.  He has reported trouble 
working at his job related to the presence of people who 
remind him of Vietnam, a matter unrelated to his diabetes.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

A disability rating in of 50 percent for post traumatic 
stress disorder, prior to July 15, 2003, is granted, subject 
to the laws governing the award of monetary benefits.  

A disability rating in excess of 50 percent for post 
traumatic stress disorder, at any time relevant to this 
decision, is denied.

A disability rating in excess of 20 percent for diabetes 
mellitus, Type II, is denied.  


REMAND

Additional development is required in order to fulfill the 
duty to assist as set forth at 38 C.F.R. § 3.359.  Moreover, 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

As to the claims for increased ratings for peripheral 
neuropathies of the upper and lower extremities due to 
diabetes, the Board observes that the veteran urges in his 
substantive appeal that he now has severe problems with his 
feet and hands.  The March 2004 VA examination for diabetes 
indicated there was widespread peripheral neuropathy from 
diabetes.  A VA examination in July 2004 focused on 
peripheral vascular disease rather than peripheral neuropathy 
and is not particularly relevant with respect to current 
manifestations of the service-connected neuropathies.  VA 
treatment records include a psychiatric report dated in June 
2004 showing a finding of moderate to severe peripheral 
neuropathy.  Additional records show continued complaints and 
indicate that the veteran was sent for evaluation for a 
walker with a seat related to peripheral neuropathy.  The 
Board finds, under the circumstances, that an additional 
examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment  of all 
medical care providers, VA and non-VA, 
who treated the veteran for peripheral 
neuropathy of the upper and lower 
extremities since April 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
peripheral neuropathy of the upper and 
lower extremities.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available for review by the 
physician.  A notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should report in detail the 
symptomatology associated with the 
peripheral neuropathy of the upper and 
lower extremities as demonstrated on 
examination.  The physician should 
indicate, for each upper and lower 
extremity, whether the symptoms 
associated with peripheral neuropathy 
cause impairment more consistent with (a) 
complete paralysis, or incomplete 
paralysis of a (b) severe, (c) moderate 
or (d) mild nature.  If possible, the 
physician is requested to differentiate 
the peripheral neuropathy from any 
peripheral vascular disease the veteran 
may have.  The opinion provided should be 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The AMC/RO should then readjudicate 
the veteran's claims, with application of 
all appropriate laws, regulations, and 
case law and consideration of any 
additional information obtained as a 
result of this remand.  If any of the 
decisions with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


